DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation “wherein the first and second nonwovens are connected through the film” as recited in claim 10 must be shown or the feature(s) canceled from the claim(s). Figure 3 of the specification shows the backsheet 236 and topsheet 238 being separated by absorbent core 240 and not connected via the film 235. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding claim 8, “a leg gasketing element” should read -the leg gasketing element-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 23 recite the limitation “the bio-based content” in lines 17 and 1, respectively. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the limitation will be interpreted as -wherein the absorbent article comprises bio-based content-
Claim 1 recites the limitation “bio-based content of the absorbent article is from about 5% to about 100%”, which makes it unclear as to what precisely the range of bio-based content is under the metes and bounds of the limitation. While the specification discloses that “The dimensions and values disclosed herein are not to be understood as being strictly limited to the exact numerical values recited… each dimension is intended to mean both the recited value and a functionally equivalent range surrounding that value” (see application specification, pg. 46, lines 14-18), what range or value is considered “functionally equivalent” is not clear in this scenario. For the purpose of examination, the limitation will be interpreted as -bio-based content of the absorbent article is from 5% to 100%-
Similarly, claims 13 and 23 recite the limitation “bio-based content of the absorbent article is from about 10% to about 50%”, and will similarly be interpreted as –bio-based content of the absorbent article is from 10% to 50%-
Claims 2-17 are rejected by virtue of being dependent on claim 1.
Claim 12 recites the limitation "the machine direction" in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be interpreted as -a machine direction-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-16, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 20170333261) in view of Roe (US 20140005621).
Regarding claim 1, Chatterjee discloses a disposable absorbent article, comprising:
a front waist region 14, a back waist region 18, and a crotch region 16 disposed between the front and back waist regions (fig. 1, first waist region 14, second waist region 18, and crotch region 16, paragraph 0032);
a longitudinal axis and a lateral axis (see annotated fig. 1 below);
a front waist edge 13, a back waist edge 19, a first side edge 12 extending longitudinally and a second side edge 12 extending longitudinally (fig. 1, first waist edge 13, second waist edge 19, and longitudinal edges 12 on both sides, see paragraph 033);
a chassis 20 comprising a topsheet 24, a backsheet 26, and an absorbent core 28 disposed between the topsheet 24 and the backseat 26 (fig. 1, chassis 20 with topsheet 24, backsheet 26, and absorbent core 28, see paragraph 0034);
a waist gasketing element 40 (fig. 1, waist gasketing element 40, paragraph 0046) comprising a proximal end edge 46, a distal end edge 47, a first side edge 48 and a second side edge 48 (fig. 1, inboard edge 46, outboard edge 47, longitudinal edges 48 on both sides, paragraph 0050), and an elastic material 55 (fig. 1, elastic members 55, paragraph 0065, “The waist gasketing element 40 may further comprise one or more laterally extending elastic members 55).
wherein at least a portion of the waist gasketing element 40 is attached to the chassis 20 (abstract, “A waist gasketing element is disposed in one of the first or second waist regions and joined to the chassis in a chassis attachment region”), wherein the waist gasketing element 40 comprises three zones for attaching the waist gasketing element to the chassis (fig. 3, first zone 410 with first aggregate bond area BA1, and second zone 412 with second aggregate bond area BA2, paragraph 0059. NOTE: The second zone 412 can be interpreted as comprising two connected zones, making for a total of three zones, see annotated fig. 3 below, also see paragraph 0059, “second aggregate bond area, BA2, which is the sum of the individual bond areas in the first zone”).

    PNG
    media_image1.png
    796
    539
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    429
    735
    media_image2.png
    Greyscale

Chatterjee is silent to wherein at least a portion of the waist gasketing element is adhesively attached to the chassis, wherein at least a portion of the waist gasketing element is mechanically attached to the chassis, and wherein the waist gasketing element comprises an adhesive zone, a first adhesive-free zone, and a second adhesive-free zone; and is silent to wherein the bio-based content of the absorbent article is from about 5% to about 100% using ASTM D6866-10, method B.
However, Chatterjee teaches wherein bonding techniques for elements of a disposable absorbent article, such as those used for attaching the waist gasketing element to the chassis, can include adhesive bonding, mechanical bonding, and workable combinations thereof (paragraph 0020, “Bonding techniques include adhesive bonding, mechanical bonding, pressure bonding, ultrasonic bonding, heat bonding and workable combinations thereof.”). Thus, a possible workable combination of bonding techniques would be to use adhesive bonding for the first zone such that the waist gasketing element comprises an adhesive zone, and to use mechanical bonding in the second and third zones such that the waist gasketing element comprises a first adhesive-free zone and a second adhesive-free zone.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article disclosed in Chatterjee such that at least a portion of the waist gasketing element is adhesively attached to the chassis, wherein at least a portion of the waist gasketing element is mechanically attached to the chassis, and wherein the waist gasketing element comprises an adhesive zone, a first adhesive-free zone, and a second adhesive-free zone, for the purpose of providing a suitable means of attaching the waist gasketing element that can keep the waist gasketing element in place in the event one of the two bonding methods fails, since a zone that is mechanically bonded would not need adhesive as a redundant bonding method, and since this combination of adhesive free zones and adhesive zones is one of many workable combinations disclosed in Chatterjee.
Further, Roe teaches a disposable absorbent article (abstract) wherein the components comprise a bio-based content value from about 10% to about 100% using ASTM 86866-10, method B (paragraphs 0247 and 0249).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article disclosed in Lenser such that the bio-based content of the absorbent article is from about 5% to about 100% using ASTM D6866-10, method B, as taught by Roe, for the purpose of providing a suitable material to create the article that originates from renewable sources, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 2, Chatterjee discloses wherein the first adhesive-free zone is disposed at and adjacent to the first side edge 48 of the waist gasketing element (see annotated fig. 3 below, first adhesive-free zone at and adjacent to first side edge 48a, paragraph 0056, “Likewise, the second zone may be at least partially coextensive with a longitudinal edge 48” NOTE: “at least partially coextensive” suggests that the first adhesive free zone is at or adjacent the longitudinal edge), and the second adhesive-free zone is disposed at and adjacent to the second side edge of the waist gasketing element (see annotated fig. 3 below, second adhesive-free zone at and adjacent to second side edge 48b, see paragraph 0056).

    PNG
    media_image3.png
    432
    738
    media_image3.png
    Greyscale

Regarding claim 3, Chatterjee is silent to wherein the waist gasketing element comprises a third adhesive-free zone disposed at and adjacent to the proximal end edge of the waist gasketing element at a central region of the waist gasketing element, such that the proximal end edge of the waist gasketing element at the central region is not attached to the chassis.
However, Chatterjee teaches wherein bonding techniques may include continuous or intermittent bonding, a random assortment of bond sites, or any workable combination thereof (paragraph 0020), which suggests a workable combination wherein the second zone 412 can have the mechanical bonds intermittently attach the waist gasketing element 40 such that a middle area can be not attached to the chassis (see annotated fig. 3 below). 

    PNG
    media_image4.png
    432
    738
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article disclosed in Chatterjee such that a third adhesive-free zone is disposed at and adjacent to the proximal end edge of the waist gasketing element at a central region of the waist gasketing element, such that the proximal end edge of the waist gasketing element at the central region is not attached to the chassis, for the purpose of providing a suitable means of saving materials on production since further bonding may be redundant, and since this combination of continuous and intermittent bonding is one of the many possible workable combinations suggested by Chatterjee.
Regarding claim 4, Chatterjee discloses wherein the waist gasketing element 40 comprises a third adhesive-free zone (see annotated fig. 3 above) disposed at and adjacent to the proximal end edge 46 of the waist gasketing element (see annotated fig. 3 above, all three adhesive-free zones at and adjacent edge 46, see paragraph 0056, “The second zone 412 may be at least partially coextensive with the inboard lateral edge 46”) at a central region of the waist gasketing element (see annotated fig. 3 above, third adhesive-free zone at the center of the waist gasketing element 40), and wherein the adhesive zone is disposed at and adjacent to the distal end edge 47 of the waist gasketing element (see annotated fig. 3 above, adhesive zone at distal edge 47, paragraph 0054, “The first zone 410 may be at least partially coextensive with the outboard lateral edge 47”).
Regarding claim 5, Chatterjee discloses wherein a first mechanical bond attaches the waist gasketing element to the chassis (paragraph 0020), but is silent to wherein first and second mechanical bonds attach the waist gasketing element to the chassis.
However, Chatterjee teaches wherein bonding techniques may include continuous or intermittent bonding, a random assortment of bond sites, or any workable combination thereof (paragraph 0020), which suggests a workable combination wherein the second zone 412 can have the mechanical bonds intermittently attach the waist gasketing element 40 such that there are a first and second mechanical bond that attach the waist gasketing element to the chassis (see annotated fig. 3 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article disclosed in Chatterjee such that both a first and second mechanical bond attach the waist gasketing element to the chassis for the purpose of providing a suitable means of saving materials on production since further bonding within the central area may be redundant, and since this combination of continuous and intermittent bonding is one of the many possible workable combinations suggested by Chatterjee.
Regarding claim 6, Chatterjee discloses wherein the first and second mechanical bonds overlap the first and second adhesive -free zones, respectively (see annotated fig. 3 above, first and second adhesive free zones that are bonded mechanically.).
Regarding claim 7, Chatterjee is silent to wherein the adhesive zone does not comprise the first and second mechanical bonds.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article disclosed in Chatterjee such that the adhesive zone does not comprise the first and second mechanical bonds since an adhesive zone with adhesive already has a means of bonding the waist gasketing element to the chassis and as such a further mechanical bond would be redundant and waste material.
Regarding claim 8, Chatterjee discloses wherein the waist gasketing element is attached to a leg gasketing element, the topsheet, and the backsheet (paragraph 0063, “Chassis attachment bonds 42 may be utilized to attach the waist gasketing element to the topsheet, backsheet, and/or leg gasketing system. The top and/or the bottom layer 44, 45 may be attached to the topsheet, backsheet and/or leg gasketing system”), and appears to disclose wherein the first and second mechanical bonds extend through the waist gasketing element 40, the leg gasketing element 70, the topsheet 24, and the backsheet 26 (paragraph 0047, “chassis bond(s) 42 may be formed by any suitable bonding technique, including but not limited to… mechanical bonding”). NOTE: If the waist gasketing element is attached to the leg gasketing element, the topsheet, and the backsheet via a mechanical bond, the layers of the absorbent article would be thin enough such that these bonds would extend through these elements.
However, if this is not clearly envisioned by the applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Chatterjee such that the first and second mechanical bonds extend through the waist gasketing element, the leg gasketing element, the topsheet, and the backsheet, for the purpose of providing a suitable means of securely holding all the components together in a manner that would achieve a predictable result.
Regarding claim 9, Chatterjee discloses wherein the waist gasketing element comprises a first nonwoven and a second nonwoven (paragraph 0048, “the waist gasketing element 40 comprises a top layer 44 and a bottom layer 45. The top layer and/or the bottom layer may comprise a nonwoven.”), and a film (paragraph 0048, “the top layer and/or the bottom layer may comprise a nonwoven, a film, a laminate of nonwovens and/or films, or combinations thereof.”), 
but is silent to wherein the first nonwoven is ultrasonically bonded to the second nonwoven.
However, Chatterjee teaches wherein the bonds used to attach the waist gasketing element to the chassis can be ultrasonic bonding (paragraph 0047, “The chassis bond(s) may be formed by any suitable bonding technique, including but not limited to…. ultrasonic bonding”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article disclosed in Chatterjee such that the first nonwoven is ultrasonically bonded to the second nonwoven, for the purpose of providing a suitable means of bonding the topsheet and the backsheet in a method that is well known in the art.
Regarding claim 13, Chatterjee, as modified by Roe, discloses wherein the bio-based content of the absorbent article is from about 10% to about 50% using ASTM D6866-10, method B (see Roe, paragraph 0247, “bio-based content from about 10% to about 100% using ASTM D6866-10, method B, in another embodiment, from about 25% to about 75%).
Regarding claim 14, Chatterjee discloses the disposable absorbent article comprising a topsheet comprising plant-based fibers comprising harvested fibers other than wood pulp (paragraph 0036, “cotton fibers”)
Regarding claim 15, Chatterjee discloses an article comprising a topsheet comprising plant-based fibers comprising synthetic fibers (paragraph 0036, “Suitable topsheets 24 may be manufactured from a wide range of materials, such as… woven or nonwoven webs of natural fibers (e.g., wood or cotton fibers), synthetic fibers (e.g., polyester or polypropylene fibers), or a combination of natural and synthetic fibers”. NOTE: Per the application specification, a “plant-based fiber” includes both harvested fibers including wood pulp and cotton, as well as synthetic fibers).
Regarding claim 16, Chatterjee discloses wherein the absorbent article is free of chlorine, perfume, lotion, green number 7 dye, and non-phthalate catalyst polypropylene (NOTE: Chatterjee is silent to wherein the absorbent article includes of chlorine, perfume, lotion, green number 7 dye, and non-phthalate catalyst polypropylene, and therefore anticipates the claim of the article being free of these substances).
Regarding claim 23, Chatterjee discloses all the claimed features as recited in claim 18 (see below), but is silent to wherein the bio-based content of the absorbent article is from about 10% to about 50% using ASTM D6866-10, method B.
However, Roe teaches wherein the bio-based content of the absorbent article is from about 10% to about 50% using ASTM D6866-10, method B (paragraph 0247, “bio-based content from about 10% to about 100% using ASTM D6866-10, method B, in another embodiment, from about 25% to about 75%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that the bio-based content of the absorbent article is from about 10% to about 50% using ASTM, D6866-10, method B, as taught by Roe, for the purpose of providing a suitable material to create the article that originates from renewable sources, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 24, Chatterjee discloses the disposable absorbent article comprising a topsheet comprising plant-based fibers comprising harvested fibers other than wood pulp (paragraph 0036, “cotton fibers”).
Regarding claim 25, Chatterjee discloses the disposable article comprising a topsheet comprising plant-based fibers comprising synthetic fibers (paragraph 0036, “Suitable topsheets 24 may be manufactured from a wide range of materials, such as… woven or nonwoven webs of natural fibers (e.g., wood or cotton fibers), synthetic fibers (e.g., polyester or polypropylene fibers), or a combination of natural and synthetic fibers”. NOTE: Per the application specification, a “plant-based fiber” includes both harvested fibers including wood pulp and cotton, as well as synthetic fibers).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Roe, and further in view of Suzuki (US 4568344).
Regarding claim 10, Chatterjee is silent to wherein the first and second nonwovens are connected through the film.
However, Suzuki teaches a disposable absorbent article (abstract) wherein the first and second nonwovens 31 of a waistband 23 are connected through the film 32 (fig. 7A, nonwoven fabric 21 sandwiching plastic film 32 to make waistband 23, col. 6, lines 6-11, “plastic film 32 is sandwitched [sic] between two sheets of nonwoven fabric 31 not shown.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article disclosed in Chatterjee such that the first and second nonwovens are connected through the film, as taught by Suzuki, for the purpose of providing a suitable means of imparting a desired rigidity of the handling area of the waist gasketing element (see Suzuki, col. 6, lines 1-11, “In this way, a desired rigidity can be imparted to the adhesive sub-area 29 and the handling sub-area 30 even when the nonwoven fabric 31 of a low METSUKE and a low density and the plastic film 32 of extremely small thickness and low density are employed.”).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Roe, and further in view of Rhein (US 20120277703).
Regarding claim 11, Chatterjee discloses wherein the waist gasketing element 40 is a laminate (paragraph 0048, “the top layer and/or the bottom layer may comprise…. A laminate of nonwovens and/or films”),  comprising a plurality of bond sites (fig. 3, first aggregate bond area BA1 and second aggregate bond area BA2 as the sum of individual bond areas zones 410 and 412 respectively, see paragraph 0059), but is silent to wherein the plurality of bond sites are arranged in a pattern.
However, Rhein teaches an absorbent article (abstract) wherein the waistband 66 comprises a plurality of bond sites 72 arranged in pattern (fig. 1, bond pattern 70 with bond points 72, paragraph 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article disclosed in Chatterjee such that the plurality of bond sites are arranged in a pattern, as taught by Rhein, for the purpose of providing a suitable visual cue to the caregiver of a gasketing function (see Rhein, paragraph 0051)
Regarding claim 12, Chatterjee, as modified by Rhein discloses wherein the pattern comprises a non-linear arrangement of adjacent bond sites (see annotated fig. 1 of Rhein below), wherein the plurality of bond-sites are arranged in a wavy pattern (see Rhein, see paragraph 0010, “the bond pattern may be a repeating wave pattern selected from sinusoidal, triangle, square or sawtooth pattern”), wherein a wave of bonds in the wavy pattern defines a wave amplitude (see annotated fig. 1 of Rhein below), wherein consecutive bonds in a machine direction are separated by a bond distance (see annotated fig. 1 of Rhein below. NOTE: while Rhein is silent to wherein this direction is the “machine direction”, Chatterjee notes that the longitudinal direction is a machine direction, see paragraph 0080 of Chatterjee, “The waist gasketing elements may be disposed apart from one another by a longitudinal distance in the machine direction”), and appears to teach wherein the wave amplitude is at least half of the bond distance (see annotated fig. 1 of Rhein below. NOTE: applicant defines the amplitude to be the distance between the highest and lowest point of the wave instead of the distance between the highest point of the wave and the center of the wave.

    PNG
    media_image5.png
    880
    701
    media_image5.png
    Greyscale

However, if this is not clearly envisioned by the applicant, Rhein teaches wherein multiple series of bond patterns can be varied in size and shape to provide different visual effects (paragraph 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wave amplitude disclosed in Rhein such that it is at least half of the bond distance for the purpose of providing a different visual effect (see Rhein, paragraph 0053).
Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Roe, and in further view of Ashton (US 20060167434).
Regarding claim 17, Chatterjee discloses wherein the waist gasketing element 40 comprises a wearer facing surface (fig. 1, exposed surface shown in fig. 1 of waist gasketing element 40 faces the user), but fails to teach wherein the wearer facing surface is formed of cotton.
However, Ashton teaches a disposable diaper (abstract) wherein the waistband or waist gasketing element 380 comprises a wearer facing surface formed of cotton.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waist gasketing element disclosed in Chatterjee such that is comprises a wearer facing surface formed of cotton, as taught by Ashton, for the purpose of providing a suitable material that is comfortable on the user’s skin when wearing the article.
Regarding claim 27, Chatterjee, as modified by Roe, discloses all of the claimed features as recited in claim 23 (see below) wherein the waist gasketing element 40 comprises a wearer facing surface (fig. 1, exposed surface shown in fig. 1 of waist gasketing element 40 faces the user), but fails to teach wherein the wearer facing surface is formed of cotton.
However, Ashton teaches a disposable diaper (abstract) wherein the waistband or waist gasketing element 380 comprises a wearer facing surface formed of cotton.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waist gasketing element disclosed in Chatterjee such that is comprises a wearer facing surface formed of cotton, as taught by Ashton, for the purpose of providing a suitable material that is comfortable on the user’s skin when wearing the article.
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee.
Regarding claim 18, Chatterjee discloses a disposable absorbent article (abstract), comprising:
a front waist region 14, a back waist region 18, and a crotch region 16 disposed between the front and back waist regions (fig. 1,  first waist region 14, second waist region 18, and crotch region 16, paragraph 0032);
a longitudinal axis and a lateral axis (see annotated fig. 1 below);
a front waist edge 13, a back waist edge 19, a first side edge 12 extending longitudinally and a second side edge 12 extending longitudinally (fig. 1, first waist edge 13, second waist edge 19, and longitudinal edges 12 on both sides, see paragraph 033); 
a chassis 20 comprising a topsheet 24, a backsheet 26, and an absorbent core 28 disposed between the topsheet 24 and the backseat 26 (fig. 1, chassis 20 with topsheet 24, backsheet 26, and absorbent core 28, see paragraph 0034);
a waist gasketing element 40 (fig. 1, waist gasketing element 40, paragraph 0046) comprising a proximal end edge 46, a distal end edge 47, a first side edge 48 and a second side edge 48 (fig. 1, inboard edge 46, outboard edge 47, longitudinal edges 48 on both sides, paragraph 0050) and an elastic material 55 (fig. 1, elastic members 55, paragraph 0065, “The waist gasketing element 40 may further comprise one or more laterally extending elastic members 55),
wherein at least a portion of the waist gasketing element is attached to the chassis (abstract, “A waist gasketing element is disposed in one of the first or second waist regions and joined to the chassis in a chassis attachment region”), and wherein at least a portion of the waist gasketing element 40 is attached to the leg gasketing element 70 (paragraph 0052, “the waist gasketing element 40 is attached to: 1) the chassis 20 and 2) the leg gasketing system 70”) wherein the waist gasketing element 40 comprises three zones for attaching the waist gasketing element to the chassis (fig. 3, first zone 410 with first aggregate bond area BA1, and second zone 412 with second aggregate bond area BA2, paragraph 0059. NOTE: The second zone 412 can be interpreted as comprising two connected zone, making for a total of three zones, see annotated fig. 3 below, also see paragraph 0059, “second aggregate bond area, BA2, which is the sum of the individual bond areas in the first zone”), wherein the absorbent article is free of chlorine, perfume, lotion, green number 7 dye, and non-phthalate catalyst polypropylene (NOTE: Chatterjee is silent to wherein the absorbent article includes of chlorine, perfume, lotion, green number 7 dye, and non-phthalate catalyst polypropylene, and therefore anticipates the claim of the article being free of these substances).

    PNG
    media_image1.png
    796
    539
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    429
    735
    media_image2.png
    Greyscale

Chatterjee is silent to wherein at least a portion of the waist gasketing element is adhesively attached to the chassis, wherein at least a portion of the waist gasketing element is mechanically attached to the leg gasketing element, and wherein the waist gasketing element comprises an adhesive zone, a first adhesive-free zone, and a second adhesive-free zone.
However, Chatterjee teaches wherein bonding techniques for elements of a disposable absorbent article, such as those used for attaching the waist gasketing element to the chassis, can include adhesive bonding, mechanical bonding, and workable combinations thereof (paragraph 0020, “Bonding techniques include adhesive bonding, mechanical bonding, pressure bonding, ultrasonic bonding, heat bonding and workable combinations thereof.”). Thus, a possible workable combination of bonding techniques would be to use adhesive bonding for the first zone such that the waist gasketing element comprises an adhesive zone, and to use mechanical bonding in the second and third zones such that the waist gasketing element comprises a first adhesive-free zone and a second adhesive-free zone that mechanically attach the waist gasketing element to the leg gasketing element (see annotated fig. 1 below).

    PNG
    media_image6.png
    945
    903
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article disclosed in Chatterjee such that at least a portion of the waist gasketing element is adhesively attached to the chassis, wherein at least a portion of the waist gasketing element is mechanically attached to the leg gasketing element, and wherein the waist gasketing element comprises an adhesive zone, a first adhesive-free zone, and a second adhesive-free zone, for the purpose of providing a suitable means of attaching the waist gasketing element that can keep the waist gasketing element in place in the event one of the two bonding methods fails, since a zone that is mechanically bonded would not need adhesive as a redundant bonding method, and since this combination of adhesive free zones and adhesive zones is one of many workable combinations disclosed in Chatterjee.
Regarding claim 19, Chatterjee discloses wherein at least a portion of the waist gasketing element is mechanically attached to the chassis 20 (paragraph 0052, “the waist gasketing element 40 is attached to: 1) the chassis 20”).
Regarding claim 20, Chatterjee discloses wherein the first adhesive-free zone is disposed at and adjacent to the first side edge 48 of the waist gasketing element (see annotated fig. 3 below, first adhesive-free zone at and adjacent to first side edge 48a, paragraph 0056, “Likewise, the second zone may be at least partially coextensive with a longitudinal edge 48” NOTE: “at least partially coextensive” suggests that the first adhesive free zone is at or adjacent the longitudinal edge), and the second adhesive-free zone is disposed at and adjacent to the second side edge of the waist gasketing element (see annotated fig. 3 below, second adhesive-free zone at and adjacent to second side edge 48b, see paragraph 0056).

    PNG
    media_image3.png
    432
    738
    media_image3.png
    Greyscale


Regarding claim 21, Chatterjee is silent to wherein the waist gasketing element comprises a third adhesive-free zone disposed at and adjacent to the proximal end edge of the waist gasketing element at a central region of the waist gasketing element, such that the proximal end edge of the waist gasketing element at the central region is not attached to the chassis.
However, Chatterjee teaches wherein bonding techniques may include continuous or intermittent bonding, a random assortment of bond sites, or any workable combination thereof (paragraph 0020), which suggests a workable combination wherein the second zone 412 can have the mechanical bonds intermittently attach the waist gasketing element 40 such that a middle area can be not attached to the chassis (see annotated fig. 3 below).

    PNG
    media_image7.png
    432
    738
    media_image7.png
    Greyscale

Regarding claim 22, Chatterjee discloses wherein the waist gasketing element 40 comprises a third adhesive-free zone (see annotated fig. 3 above) disposed at and adjacent to the proximal end edge 46 of the waist gasketing element (see annotated fig. 3 above, all three adhesive-free zones at and adjacent edge 46, see paragraph 0056, “The second zone 412 may be at least partially coextensive with the inboard lateral edge 46”) at a central region of the waist gasketing element (see annotated fig. 3 above, third adhesive-free zone at the center of the waist gasketing element 40), and wherein the adhesive zone is disposed at and adjacent to the distal end edge 47 of the waist gasketing element (see annotated fig. 3 above, adhesive zone at distal edge 47, paragraph 0054, “The first zone 410 may be at least partially coextensive with the outboard lateral edge 47”).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Roe and further in view of Chen (US 20060094320)
Regarding claim 26, Chatterjee fails to teach wherein the absorbent article comprises a mineral-based odor management material.
However, Chen teaches an absorbent article (abstract) comprising odor control materials such as zeolites, activated carbon particles, and silica (paragraph 0067, “odor control materials such as talc, zeolites, or activated carbon particles or silica”. NOTE: per the application specification, mineral-based odor management material is selected from a group consisting of activated carbon, zeolites, silica, natural extracts, and combinations thereof.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent article disclosed in Chatterjee to comprise a mineral-based odor management material, as taught by Chen, for the purpose of providing a suitable means of absorbing potential odors from the user, thereby increasing user comfort.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hansson (US 20080269704) discloses an absorbent article containing a bonding pattern.
Clear (US 5575783) discloses an absorbent article with a dynamic elastic feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785